DETAILED ACTION

1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
 
Notice of Pre-AIA  or AIA  Status
2.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 03/25/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

                                                                              Priority
4.        Acknowledgment is made of the instant application claims for the benefit under 35 U.S.C. §371 of International Application No. PCT /IBT2017/001323 filed on September 26, 2017. 


Claim Objections
5.            Claims 10, 12 and 18 are objected to because of the following informalities: 
Claim 12 recites “..positioning all the introducer wells…”.  There is no antecedent basis for this claim. 
.
Appropriate correction is required.


Claim Rejections - 35 USC §101

 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-14, 17-20 are directed to method or process, which falls into the one of the statutory category.
Claim: 15 is directed to method or process, which falls into the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 15, 16 recites
- positioning wells one after another in the group of potential cells, each positioning of a well comprising:


* calculating for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (it recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (it covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of 

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (it covers mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements 
-acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases; These limitation is recited at a high level of generality (i.e., as a general means of obtaining data/model), and amounts to mere data gathering and thus, adding insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g))
- selecting a group of potential cells able to become a well location; it is selecting a particular data source or type of data to be manipulated and thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)). The use of computer to define the  and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, the claim 1 is directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of “acquiring a geocellular model of the field, the geocellular model …” and “selecting a group of potential cells able to become a well location” falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. The use of computer to define the locations of plurality of wells is mere instructions to implement an abstract idea on a generic computer (See MPEP 2106.05(f) which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.


Claim 2 recites wherein each successive positioning of a well comprises calculating, for each cell of the group of potential cells, at least one optimization distance insertion point driver representative of an optimized distance to wells of different types than the well being positioned, the combined insertion point driver being further calculated based on the at least one optimization distance insertion point driver. It recites a mathematical calculation or merely 

Claim 3 recites wherein the optimized distance is calculated, for each well being positioned, based on a distance to at least one already defined producer well and based on an accumulation of the produced phase in each cell. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the at least one maximized distance insertion point driver is calculated, for each cell, based on a diffusive time of flight from the cell to the cell or group of cells having undesired properties. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it 

Claim 5 further recites wherein the cells or group of cells having undesired properties are located at an interface between two fluids. It is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6 further recites wherein the fluid property driver fluid property insertion point driver is calculated based on a window average of the fluid property taken around the cell. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 7 further recites wherein the fluid property insertion point driver is calculated from a decreasing moving average in at least two directions from each cell. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 8 further recites wherein each successive positioning of a well, after at least an insertion point of a well has been positioned, calculating at least one local insertion driver maximizing the distance to other cells of the same well, the combined insertion point driver being calculated further based on the at least one local insertion driver. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 further recites wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 10 and 18 further recites defining a local insertion point region based on the predefined drain distance, and/or based on a geometrical constraint. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 11 further recites wherein the fluid density property comprises a fluid accumulation, and the fluid flow property comprising a transmissibility. It is only the description of abstract idea of claim 1 and does not include additional elements. 

Claim 12 further recites defining the location of a plurality of producer wells and of a plurality of injector wells, the process comprising positioning all the producer wells, then positioning all the introducer wells or placing alternatively producer wells and injector wells. The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 13 further recites wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model, 
the process comprising determining at least a first insertion point for a first well in each of the model realizations based on a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, based on the plurality of first insertion points for the first well in each of the model realizations; then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations based on a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the  The claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 14 further recites wherein calculating each insertion point driver for each cell comprises normalizing the insertion point driver based on the maximal value of the insertion point driver among all cells. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 17 further recites wherein the interface between two fluids is a gas-to-oil interface or an oil-to-water interface, and/or an interface between two fluids with a predefined offset. It is no more than abstract idea for the description of interface between the two fluids. The claim does 


Claim 19 further recites wherein calculating the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent. It recites a mathematical calculation or merely limitations that are based on or involve a mathematical concept. Also the claims recites mental process since it includes an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 20 further recites wherein the decreasing moving average is a normalized exponential moving average in three directions. It is merely limitations that are based on or involve a mathematical concept. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four 


Claim Rejections - 35 USC § 102
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.            Claim(s) 1-6, 8, 11-12, and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al.(PUB NO: US 20080154505 A1).

Regarding claim 1
Kim teaches a process to define the locations of a plurality of wells in a field, (see para 48-the use of the present technique to determine cumulative attributes inside a propagating front when propagation is stopped at a given distance. This example technique incorporates the geologic heterogeneity of a reservoir allowing estimated cumulative attributes, such as drainage volume results, to be used to help identify potential well locations and possibly assess competitive drainage situations) 
the process being carried out by an electronic location computer  (see para 31 and fig 4- seismic models, geologic models or simulation models which contain a description of the subsurface geology. See para 41- the present example applies for a three-dimensional model for the purpose of clarity in explanation)  and comprising-

- acquiring a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases ; (see para 31- The input to this method can include seismic models, geologic models or simulation models which contain a description of the subsurface geology. These models are usually subdivided into small divisions which are referred to as cells. These cells may be small cubes or some other geometric shape that represent small portions of the reservoir and contain information on the portion's physical or chemical properties, such as density, porosity, lithologic facies, etc. The speed of the propagating front through the reservoir model is dictated by the speed assigned at each cell by a user. The speed is defined to be a proxy to represent how hydrocarbons or other substances flow through the model . see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts) 

- selecting a group of potential cells able to become a well location;(see para 008-009- Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. The method may further include choosing a portion of the cells in the reservoir as reference cells. For each reference cell, the connectivity between cells in the reservoir is determined. See para 051- For a new well, this connectivity analysis will help determine a well location)

- positioning wells one after another in the group of potential cells, (see fig 14-19 and para 40- Reference cells are then chosen (block 430). These reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well). each positioning of a well comprising:

* calculating for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization;(see para 51- With the present invention's connectivity analysis technique (lighter shadings) in this example, the maximum cumulative desirable attribute attainable, e.g., attainable oil volume or porosity, from a perforation at (x, y, z) can be obtained; said maximum cumulative attribute determined at the time a gas or water break occurs. This process may be repeated for all the cells in the reservoir. This cumulative attribute can be used to effectively predict the oil volume, net porosity volume, or some other cumulative attribute prior to a water/gas or other boundary arrival.)
Examiner note: Cumulative attributes is computed for each cell which acts fluid property insertion point driver since it represents maximization of  oil volume or porosity.

* calculating for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (see para 42 and 48-For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached, or the propagating front reaches a certain target object. Next, a hypothetical front is propagated to determine the arrival times of the other cells from the reference cells. The propagation is stopped when a desired distance is reached. See para 51- The present technique can also be used to determine the cumulative attribute (e.g., net porosity volume, cumulative hydrocarbon, etc.) for a well location before a water or gas break or other condition occurs. For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs)

Examiner note: Examiner consider arrival time as the maximized distance insertion point drive since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached.
* calculating for each cell of the group of potential cells a combined insertion point driver based on the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver,(see para 56-57- The computed travel times, Tproduction(x, y), are illustrated in gray scale in FIG. 17 (1701 indicates the injection well and 1702 indicates the production well). A cell's Tproduction(x, y) represents the travel time from the production well to that individual cell. Next, Tinjection(x, y) and 
Examiner note: Examiner consider the Qtotal is a combined insertion point driver which is obtained by combining the arrival time of propagating front from injector to producer well(i.e., when the maximum cumulative attribute is reached)  and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell..

* determining a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (see para 56-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19)

Examiner note: Examiner consider the desired cell based on the ranking the cells by their Qtotal. The higher Q is the maximal combined insertion point driver. 

* defining a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (see para 57 and see fig 19-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell)
Examiner note: Well insertion point of the well is the best path which is obtained by ranking the cell by their Qtotal.
Regarding claim 2
Kim further teaches wherein each successive positioning of a well comprises calculating, for each cell of the group of potential cells, at least one optimization distance insertion point driver representative of an optimized distance to wells of different types than the well being positioned, the combined insertion point driver being further calculated based on the at least one optimization distance insertion point driver. (see para 57-58 and fig 19-The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19. FIG. 19 shows Ttotal(x, y) in gray scale and the best 4 paths connecting the production (1902) and injection (1901) well pair. These paths are found by computing the optimum paths that passes through the four cells with the lowest four values of Ttotal(x, y). When reservoir geometry is complex such as in an overlapping channel area, it is of integral importance in developing a production strategy to understand connected pathways among multiple wells. Using this technique, an indication can be provided that the quality of the connectivity to the production well. see para 54-The two times are added together for each individual cell and each cell's total time provides the optimum or the shortest travel time between the injection well and the production well by way of that cell.)

Examiner note: Examiner consider the optimization distance insertion point driver is the optimum path which is the representative of optimized distance between different wells. The optimum path is used to calculate the connectivity quality within the cell. 


Regarding claim 3
Kim further teaches wherein the optimized distance is calculated, for each well being positioned, based on a distance to at least one already defined producer well and based on an accumulation of the produced phase in each cell.(see para 57 This technique can also be used to determine the optimum path between two cells via any desired cell and also the nth best path between two cells. FIG. 15 shows the corresponding optimum path between the production well and the injection well via (x, y), shown as combination of two paths found: path 1508 from injection well to a cell at (x, y) and path 1509 from production well to the cell at (x, y). see para 44- In one application, totaling the attributes, i.e., the producible oil, porosity, geometric volume, or percent shale, for each cell. In the case where the attribute is the volume of oil producible from an individual cell, this volume can be determined using the porosity volume of the cell multiplied by the average recovery factor for the field or reservoir.)

Regarding claim 4
Kim further teaches wherein the at least one maximized distance insertion point driver is calculated, for each cell, based on a diffusive time of flight from the cell to the cell or group of cells having undesired properties. (see para 33-The front is propagated so as to compute travel times from the reference cell to the other cells in the reservoir, each cell having its own travel time. These times are also called arrival times in reference to the time it takes for the propagating front to arrive at a cell from the reference cell. These arrival times represent the connective quality of the cells in the reservoir from the reference cell. The fast marching method is utilized to compute the arrival times at the cells of the propagating front until an ending criteria is met, i.e., a maximum arrival time is reached, a maximum distance is reached, or the propagating front reaches a target object )


Regarding claim 5
Kim further teaches wherein the cells or group of cells having undesired properties are located at an interface between two fluids.(see para 40- group of cells at the perforation intervals of an injection/production well, a group of cells that form gas/oil or water/oil hydrocarbon contacts. See para 51- For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs. In addition, it would be useful to know the probable connected pathways between a well bore and water/gas or other boundary contacts.)

Regarding claim 6
Kim further teaches wherein the fluid property insertion driver is calculated based on a window average of the fluid property taken around the cell. (see para 53- For a cell, where Vxyzgas.--break or Vxyzwater.--break was not computed, the volume at a gas or water break is estimated as an average of the oil volumes computed at the first order neighboring cells.)

Regarding claim 8
Kim further teaches wherein each successive positioning of a well, after at least an insertion point of a well has been positioned, calculating at least one local insertion driver maximizing the distance to other cells of the same well, the combined insertion point driver being calculated further based on the at least one local insertion driver. (see para 57-FIG. 19 shows Ttotal(x, y) in gray scale and the best 4 paths connecting the production (1902) and injection (1901) well pair. These paths are found by computing the optimum paths that passes through the four cells with the lowest four values of Ttotal(x, y).)

Examiner note: The different paths generated for the four cells for the same well(1901, 1902) are the local insertion point of the well and the quality Qtotal (combined insertion point driver) is calculated based on at least one path see fig 19.  

Regarding claim 11
Kim further teaches wherein the fluid density property comprises a fluid accumulation, (see para 52-the present technique may be used to determine well candidates that maximize a desirable attribute, i.e., the volume of producible oil )
the fluid flow property comprising a transmissibility.(see para 54- An initial front is propagated through the cells with a user-defined speed for each cell based on the cell's porosity or other attributes that affect the transmissibility of fluids.)


Regarding claim 12
Kim further teaches defining the location of a plurality of producer wells and of a plurality of injector wells, (see para 40- reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well. The ability of the fast marching method to either propagate a front from a single source or propagate multiple fronts simultaneously from multiple sources to multiple targets enables this technique to be applied to a diverse set of problems. See para 51- An initial propagating front is located at one or more cells of a geologic/reservoir model that corresponds to the locations of perforation intervals.)
the process comprising positioning all the producer wells, then positioning all the introducer wells or placing alternatively producer wells and injector wells. (see para 58 and see fig 20-When reservoir geometry is complex such as in an overlapping channel area, it is of integral importance in developing a production strategy to understand connected pathways among multiple wells. FIG. 20 shows synthetically generated overlapping channels: channel 201 and channel 202. An injection well is located at the lower part of the channel 201 at 203 and there are production wells 205 and 204 penetrating channel 201 and channel 202. In this example, it is desirable to find out if there are connected pathways between the injection well and the production well 204 at channel 202)

Regarding claim 14
Kim further teaches wherein calculating each insertion point driver for each cell comprises normalizing the insertion point driver based on the maximal value of the insertion point driver among all cells. (see para 08-The method may further include determining an nth optimal path between a first and a second reference cell. Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. See para 50- the tortuosity of the path can be determined by dividing the length of the path by a shortest line between the ends of the path. These measures may provide added insight into the connected quality of the path.  See para- 57-The nth best path can be determined using this technique by ranking the cells by their Qtotal.)


Regarding claim 15
Kim teaches an electronic system to define the locations of a plurality of wells in a field, (see para 48 and fig 4-the use of the present technique to determine cumulative attributes inside a propagating front when propagation is stopped at a given distance. This example technique incorporates the geologic heterogeneity of a reservoir allowing estimated cumulative attributes, such as drainage volume results, to be used to help identify potential well locations and possibly assess competitive drainage situations) 
the electronic system comprising a computer having a processor configured to:-  (see para 31 and fig 4- seismic models, geologic models or simulation models which contain a description of the subsurface geology.)  

- acquire a geocellular model of the field, the geocellular model  defining a plurality of cells, each cell being provided with fluid properties including at least a fluid density property and at least a fluid flow property for at least two fluid phases ; (see para 31- The input to this method can include seismic models, geologic models or simulation models which contain a description of the subsurface geology. These models are usually subdivided into small divisions which are referred to as cells. These cells may be small cubes or some other geometric shape that represent small portions of the reservoir and contain information on the portion's physical or chemical properties, such as density, porosity, lithologic facies, etc. The speed of the propagating front through the reservoir model is dictated by the speed assigned at each cell by a user. The speed is defined to be a proxy to represent how hydrocarbons or other substances flow through the model . see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts) 

- select a group of potential cells able to become a well location;(see para 008-009- Cells in the reservoir are ranked by the cells' total connectivity. The cell or cells with the nth ranked total connectivity is chosen for the desired cell. The method may further include choosing a portion of the cells in the reservoir as reference cells. For each reference cell, the connectivity between cells in the reservoir is determined. See para 051- For a new well, this connectivity analysis will help determine a well location)

- position wells one after another in the group of potential cells, (see fig 14-19 and para 40- Reference cells are then chosen (block 430). These reference cells can be a cell or a group of cells at the perforation intervals of an injection/production well) the processor being configured to: 

* calculate for each cell of the group of potential cells, at least one fluid property insertion point driver representative of a fluid property maximization;(see para 51- With the present invention's connectivity analysis technique (lighter shadings) in this example, the maximum cumulative desirable attribute attainable, e.g., attainable oil volume or porosity, from a perforation at (x, y, z) can be obtained; said maximum cumulative attribute determined at the time a gas or water break occurs. This process may be repeated for all the cells in the reservoir. This cumulative attribute can be used to effectively predict the oil volume, net porosity volume, or some other cumulative attribute prior to a water/gas or other boundary arrival.)

Examiner note: Cumulative attributes is computed for each cell which acts fluid property insertion point driver since it represents maximization of  oil volume or porosity.

* calculate for each cell of the group of potential cells, at least maximized distance insertion point driver, representative of a maximization of a distance to another cell or group of cells having at least an undesired property, the undesired property being chosen among a cell containing a fluid phase which production from or injection into is not desired or a cell containing a well of the same type that the well being positioned; (see para 42 and 48-For example, propagation can be stopped when a predetermined maximum arrival time, Tmax, is reached, a cumulative attribute is reached, a distance is reached, or the propagating front reaches a certain target object. Next, a hypothetical front is propagated to determine the arrival times of the other cells from the reference cells. The propagation is stopped when a desired distance is reached. See para 51- The present technique can also be used to determine the cumulative attribute (e.g., net porosity volume, cumulative hydrocarbon, etc.) for a well location before a water or gas break or other condition occurs. For a well where a key risk is a water/gas or other undesirable condition, it would be useful to predict a cumulative attribute before a break occurs)

Examiner note: Examiner consider arrival time as the maximized distance insertion point drive since the arrival time of the propagating front reference cell to the other cells is computed until the maximum distance is reached.
* calculate for each cell of the group of potential cells a combined insertion point driver based on the at least one fluid property insertion point driver and the at least one maximized distance insertion point driver,(see para 56-57- The computed travel times, Tproduction(x, y), are illustrated in gray scale in 

Examiner note: Examiner consider the Qtotal is a combined insertion point driver which is obtained by combining the arrival time of propagating front from injector to producer well(i.e., when the maximum cumulative attribute is reached)  and the arrival time of propagating front from producer well to injector well (i.e. when the maximum distance is reached) of that cell..

* determine a cell among each cell of the group of potential cells among having a maximal combined insertion point driver; (see para 56-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell. This is illustrated in FIG. 19)

Examiner note: Examiner consider the desired cell based on the ranking the cells by their Qtotal. The higher Q is the maximal combined insertion point driver. 

* define a well insertion point of the well, the well insertion point being positioned at the cell having a maximal combined insertion point driver. (see para 57 and see fig 19-The nth best path can be determined using this technique by ranking the cells by their Qtotal. The nth best path would be determined by choosing the nth ranked cell as the desired cell)

Examiner note: Well insertion point of the well is the best path which is obtained by ranking the cell by their Qtotal.



Regarding claim 16
Kim further teaches a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the process according to claims 1 to 14. (see fig 4 and para 30-seismic models, geologic models or simulation models which contain a description of the subsurface geology.  See fig 8 and para 49- FIG. 8 is a view from above of a vertical well (within circles 81 and 83 on the left side of FIG. 8) and a horizontal well (within ovals 82 and 84 on the right side) in a map view of a three-dimensional model)

Regarding claim 17

Kim further teaches wherein the interface between two fluids is a gas-to-oil interface or an oil-to-water interface, and/or an interface between two fluids with a predefined offset. (see para 40-a group of cells that form gas/oil or water/oil hydrocarbon contacts)



Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.         Claims 7 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Franklin (PUB NO: US 20110046903 A1)

Regarding claim 7
Kim does not teach wherein the fluid property insertion point driver is calculated from a decreasing moving average in at least two directions from each cell. 
In the related field of invention, Franklin teaches wherein the fluid property insertion point driver is calculated from a decreasing moving average in at least two directions from each cell. (see para 41-42- The leak detection value is calculated for subsequent time intervals and test pressures, such as at time2 and at time3 and through the test pressure at the time'' and at time(n+1), the test pressures at each of those times typically exhibiting a pressure lower than that in the immediately preceding periods and exhibiting an exponential rate of decease . For example, one may use procedures to perform a moving 3 -point average, curve fitting, and other such data smoothing techniques, prior to using it to calculate a leak detection value. see para 73 and fig 3- Each of the measured pressure curves 341, 342, 343, 344, and 345 indicate a general exponential decay in the pressure as time passes.(pressure time curve))

Examiner note: Leak detection value is calculated from the an exponential rate of decrease of flow pressure. The pressure values 341, 342, 343, 344 and 345 indicate a general exponential decay in the pressure as time passes at least of two directions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include wherein the fluid property insertion point driver is calculated from a decreasing moving average in at least two as taught by Franklin in the system of Kim for detecting leaks and for testing the pressure integrity of a pressure system. The pressure system includes a pipeline for transporting natural gas or other hydrocarbons. Another non-limiting example is a natural gas and/or oil well and/or wells of other types, whether being actively drilled or already producing, that typically transports fluids from the producing geological formation to a well head. (See para 001-003, Franklin)


Regarding claim 20
Kim does not teach wherein the decreasing moving average is a normalized exponential moving average in three directions.
In the related field of invention, Franklin teaches wherein the decreasing moving average is a normalized exponential moving average in three directions. (see para 42-Shorter periods typically work better for test pressures that decrease exponentially, particularly if there is a sharp temperature gradient between the fluid within the pressure system and the temperature of the ambient environment surrounding the pressure system It is contemplated that the test pressure data acquired and stored in the computer readable medium optionally undergoes some form of data smoothing or normalizing processes to eliminate spikes or data transients. see para 73 and fig 3- Each of the measured pressure curves 341, 342, 343, 344, and 345 indicate a general exponential decay in the pressure as time passes)


         Claims 9, 10, 13 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Franklin (PUB NO: US 20130074470 A1)

Regarding claim 9
Kim does not teach wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance. 
In the related field of invention, Ayasse teaches wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance.  (see para 73-74 and fig 1- The at least one oxidizing gas injector well 6a, in accordance with the method of the present invention, is located above and approximately midway along the horizontal well bore 8 (i.e. wherein distance "d1" is approximately equal to distance "d2". The horizontal leg 8 from the toe 40 to the heel 42 of the horizontal well 8. See para 79-While the fluid drainage zone 15 intersects the horizontal well 8 at two points, 17 and 18, nevertheless all produced oil 3 moves inside the horizontal well 8 towards the heel 42 of the horizontal well 8.)

Examiner note: If the injector well 6a is placed at midpoint along the horizontal well 8 then the fluid drainage zones 15 reach the toe 40 and the heel 42 of the horizontal well at the same time. See fig 1 d1 and d2 are the predefined length. 

as disclosed by Kim to include wherein each successive positioning of a well  comprises, after at least an insertion point of a well has been positioned, defining a toe and a heel of the well based on a predefined drain length distance as taught by Ayasse in the system of Kim for recovering viscous hydrocarbons from a subterranean reservoir using in-situ combustion. Another advantage of placing a vertical air injector well back from the toe of the horizontal well (for example at 500 meters from the toe for a 1000 meter horizontal producer leg) so that surface inaccessibility, such as caused by a bog or lake at the toe region, will not prohibit the drilling of a vertical injector there and inhibit reservoir exploitation.(See para 001, 0017, Ayasse)



Regarding claim 10 and 18
Kim does not teach defining a local insertion point region based on the predefined drain distance, and/or based on a geometrical constraint.
In the related field of invention, Ayasse teaches defining a local insertion point region based on the predefined drain distance, and/or based on a geometrical constraint. (see para 73-74 and fig 1- The at least one oxidizing gas injector well 6a, in accordance with the method of the present invention, is located above and approximately midway along the horizontal well bore 8 (i.e. wherein distance "d1" is approximately equal to distance "d2". The horizontal leg 8 from the toe 40 to the heel 42 of the horizontal well 8.)

Regarding claim 13
Kim does not teach wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model, the process comprising determining at least a first insertion point for a first well in each of the model realizations based on a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, based on the plurality of first insertion points for the first well in each of the model realizations then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations based on a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the first well defined based on the plurality of model realizations.

In the related field of invention, Ayasse teaches wherein acquiring a geocellular model of the field comprises acquiring a plurality of model realizations of the model,(see para 93-96- A number of models were run having from 1-5-vertical injectors placed over the horizontal producer and perforated in grid blocks 6-9 for steam pre-heating (for 3-months) and at the top 4-grid blocks for air injection)

the process comprising determining at least a first insertion point for a first well in each of the model realizations based on a maximized combined insertion point driver for each model realization and defining a preferred insertion point for the first well common to each model realization, based on the plurality of first insertion points for the first well in each of the model realizations; ( see para 81-87- fig 4 This process continues until the fluid drainage zones 15 reach the toe 40 and the heel 42, which will occur at approximately the same time if the injector well 6a is placed midpoint along the horizontal well 8 of the production well pair 9. In situations where poor reservoir permeability exists, it may be necessary to use a plurality of oxidizing gas injector wells 6a, 6b, as shown in FIG. 4 and adapt the method of the present invention accordingly. A maximum oxidizing gas injection pressure of less than 70% over the reservoir pressure is preferred, and less than 50% over reservoir pressure is most preferred during the drawdown stage)

Examiner note: Examiner consider the first well insertion well point is the point when fluid drainage zones 15 reach the toe 40 of horizontal well 8 when the vertical injection wells 6a, 6b is placed along the horizontal well 8, where 6a is the first well and the midpoint is the preferred insertion point. 

then- placing at least a second well insertion point for a second well distinct of the first well in each of the model realizations based on a maximized combined insertion point driver for each model realization, without modifying the position of the or each insertion point for the first well defined based on the plurality of model realizations. (see para 89-Additional injector wells 6b, as shown in FIG. 4, may be completed on opposite sides of initial injector well 6a prior to initial commencement of the process of the present invention and it becoming apparent that the combustion fronts 50 have advanced to a point where they are too remote from original injector well 6a and require more immediate and proximate supply of oxidizing gas 22 in order for the combustion fronts 50 to progress outwardly along horizontal well 8 and the process thereby continue. The further step of utilizing or completing additional gas injection wells 6b may be repeated, as necessary, each on respective outward sides of earlier-completed injection wells 6b, until such time as points of intersection 17, 18 of drainage zone 15 respectively reach toe portion 40 and heel portion 42 of horizontal well 8)

Examiner note: Examiner consider the second well insertion well point is the point when fluid drainage zones 15 reach the toe 40 of horizontal well 8 when the additional injection wells 6b(second well) which is different than the first well 6a(see fig 4) without modifying the position of the or each insertion point for the first well defined based on the plurality of model realizations.


13.         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(PUB NO: US 20080154505 A1) hereinafter Kim in view of Finlayson (PUB NO: US 20130342557 A1)

Regarding claim 19
Kim does not teach wherein calculating the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent.
In the related field of invention, Finlayson teaches calculating the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent. (see para 007-008- In some implementations, the terms of the nonlinear base can correspond to functions f(R, G, B), where each of the functions f(R, G, B) includes an associated product of RGB powers that is raised to an inverse-order of the associated product, such that an order of a product of RGB powers equals a sum of rational exponents of R, G and B factors of the product of RGB powers. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing the connected quality of a hydrocarbon reservoir to define well location as disclosed by Kim to include calculating the combined insertion point driver comprises multiplying each insertion point driver with a predefined constant and bringing the product of the insertion point driver with the predefined constant to an exponent as taught by Finlayson in the system of Kim in order to correct color of an image by expanding red, green, blue (RGB) values at each pixel of the image using a base of order-root functions f(R, G, B).(see Finlayson, abstract)


Relevant prior art 

14.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cullick et al. US 6,549,879 B1.
Discussing a method for determining well locations in a 3D reservoir model while satisfying various constraints including: minimum interwell spacing, maximum well length, angular limits for deviated completions, and minimum distance from reservoir and fluid boundaries.


                                                                                 Conclusion


15.           All claims 1-20 are rejected.
16.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                                                                                                                                                                                       

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147